Name: Commission Regulation (EEC) No 3092/85 of 6 November 1985 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 85 Official Journal of the European Communities No L 295/ 13 COMMISSION REGULATION (EEC) No 3092/85 of 6 November 1985 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency Article 3 The deadline for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be at 12 noon, local time, on 31 January 1986. . Article 4 The closing date referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the fourth month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1461 /82 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 (3), as last amended by Regulation (EEC) No 313/79 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 5 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and by the Azienda di Stato per gli interventi nel mercato agricolo, sezione specializzata per il tabacco (AIMA), via Duccio Galimberti 47, 00136 I-Roma. HAS ADOPTED THIS REGULATION : 2. The Commission shall inform the relevant inter ­ ventio agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73 , the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled . 3 . On application by the person concerned, the secur ­ ity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished. Article 1 Three lots of baled raw tobacco from the 1983 harvest, held by the Italian intervention agency, with a total weight of 2 469 634 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export. Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . (') OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 27 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 345, 15 . 12. 1973, p . 47. (4) OJ No L 43, 20 . 2 . 1979, p. 5 . No L 295/ 14 Official Journal of the European Communities 7. 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1985. For the Commission Frans ANDRIESSEN ' Vice-President ANNEX Lot No Variety Harvest Weight (kilograms) 1 Forchheimer Havanna 1983 925 197 2 Burley I 1983 821 293 3 Badischer Geudertheimer Kentucky Beneventano 1983 1983 1983 283 696 423 448 16 000 723 144 Total 2 469 634